Hammond, J.
The plaintiff was a carpenter, apparently of considerable experience. He was employed by the defendant to work upon the mill. A part of the work was to repair the damage caused by fire to the main building. In that building was an elevator well. In the course of the work the plaintiff was ordered to help in sheathing the north side of the well. While at work on a staging with a fellow workman in compliance with this order, the plaintiff, facing the well, placed his arm over a revolving shaft which was directly in front of him, drove one nail into a board and started to drive a second nail into the same board, when his clothing was caught in the shaft and he was hurt.
The plaintiff testified that he did not know that the pipe was shafting and that he should have been warned of the danger. Without reciting the evidence in detail it is sufficient to say that there was no evidence of neglect of the defendant, nor of its super*542intendent. The defendant had no reason to think that the plaintiff, an experienced carpenter engaged in making repairs upon a mill then-partially in operation, needed to be told to look out for shafting which was in plain sight, and it owed him no duty to give such warning.

Exceptions overruled.